Citation Nr: 1813854	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-14 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis, to include gastrointestinal symptoms.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously remanded by the Board in October 2015.  The case has been returned to the Board for review.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the issue on appeal.

In its October 2015 remand, the Board directed the AOJ to provide the Veteran a VA examination to determine the nature and etiology of his hepatitis, to include gastrointestinal symptoms.  The October 2015 remand directed the VA examiner to provide an opinion as to whether at any point since August 2011 the Veteran has had an active hepatitis infection, and if so whether it is at least as likely as not that any active hepatitis infection is related to his period of active service.  The remand further directed the VA examiner to review the laboratory results referred to in the April 2011 "Agent Orange Registry Examination" report and to state whether the presence of antibodies of hepatitis B indicates a chronic active infection or reflects a past infection with the virus.  The VA examiner was further requested to review an article submitted by the Veteran's representative in October 2014 and indicate whether it supports a finding of a hepatitis infection during the pendency of the Veteran's claim.  Finally, the VA examiner was directed to provide an opinion as to whether it is at least as likely as not that the Veteran' complaints of gastrointestinal symptoms, to include stomach distress, bloody stool, bloating and any other symptoms are attributable to the Veteran's hepatitis noted in service.  

The Veteran was provided a VA hepatitis, cirrhosis and other liver conditions examination in December 2015.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner stated that the Veteran does not currently have a diagnosis of hepatitis C or any signs or symptoms attributable to chronic or infectious liver infection.  The VA examiner opined that there is "insufficient evidence to warrant or confirm a diagnosis of an acute or chronic hepatitis condition or its residuals at this time."  The Board finds that the December 2015 VA examination is inadequate for adjudicating the claim since it is speculative.  The Board acknowledges that a speculative medical opinion is not per se inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  A speculative opinion is adequate if the examiner provides an explanation for that determination and indicates whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  Id.  In the present case, the examiner did not provide a sufficient explanation as to why there is insufficient evidence to warrant or confirm a diagnosis of acute or chronic hepatitis and did not indicate whether the inability to render the opinion was based on the need for additional evidence or was based on the limits of medical knowledge.  Therefore, the December 2015 VA opinion is inadequate and an addendum opinion is necessary.   

Additionally, the December 2015 VA examiner did not address the April 2011 "Agent Orange Registry Examination" report that demonstrated the presence of antibodies of hepatitis B and whether the presence of antibodies of hepatitis B indicates a chronic active infection or reflects a past infection with the virus as directed by the October 2015 remand directives.  The VA examiner also did not address the article submitted by the Veteran's representative as directed by the October 2015 remand.  Further, the VA examiner did not provide an opinion as to whether it is at least as likely as not that the Veteran's complaints of gastrointestinal symptoms, to include stomach distress, bloody stool, bloating and any other symptoms are attributable to the Veteran's hepatitis noted in service.  Accordingly, the December 2015 VA examination is inadequate for decision making purposes and does not substantially comply with the Board's October 2015 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  On remand the VA examiner must address the April 2011 "Agent Orange Registry Examination" report, the article submitted by the Veteran's representative and the Veteran's complaints of gastrointestinal symptoms.  

Further, the October 2015 Board remand directed the AOJ to contact the Veteran and identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who have treated him for hepatitis or related symptoms since service.  In November 2015, the Veteran returned a signed VA Form 21-4142 containing the contact information of several private treatment providers.  However, there is no indication in the record that the RO attempted to obtain the private treatment records identified by the Veteran.  On remand, the Veteran must be asked to complete authorization forms concerning any private medical treatment and/or submit copies of any relevant records.  38 U.S.C. § 5103A (c); 38 C.F.R. § 3.159 (c) (1).      

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete and submit to VA a signed authorization for disclosure of medical records to VA for each private medical health care provider from whom he has received treatment for the disability at issue on appeal.  The Board is specifically interested in the records noted on the November 2015 VA Form 21-4142.  After receiving any completed authorization form(s), undertake all appropriate efforts to attempt to obtain the identified records.  All development efforts with respect to this directive should be associated with the claims file.   

2.  After completing the above, forward the record and a copy of this remand to the examiner who conducted the December 2015 VA examination, or if the examiner is unavailable, another suitably qualified examiner, for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to:

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has hepatitis, to include gastrointestinal symptoms related to his active service.  

The VA examiner should address the laboratory results referred to in the April 2011 "Agent Orange Examination" report and state whether the presence of antibodies of hepatitis B indicates a chronic active infection or reflects past infection with the virus.  The VA examiner should also address the article submitted by the Veteran's representative in October 2014.

b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran suffers from chronic residuals resulting from the hepatitis for which he was treated in service.  Specifically, the VA examiner should consider the Veteran's complaints of gastrointestinal symptoms, to include stomach distress, bloody stool, bloating, and any other symptoms identified by the Veteran.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitation of knowledge in the medical community at large and not those of the particular examiner.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection for hepatitis, to include gastrointestinal symptoms may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.     

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).




